PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/664,261
Filing Date: 25 Oct 2019
Appellant(s): KAISER et al.



__________________
David J. Hudak, Sr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Primary Reference Rayner teaches the claimed structure, material, and adjustability (viscosity, droplet size, pressure)
Appellant has argued and has attempted to illustrate with a table the differences between the prior art of record and the claimed invention; arguing that the claimed ranges provide for a particular result i.e. droplet size. However, the table does more to generalize rather than to fully consider the prior art references as a whole. To start, the ranges are far reaching and if a particular outcome is truly sought by the Appellant wouldn’t the ranges be narrowed or even set to precise values used to consistently reproduce the claimed droplet size, the criticality of a more narrow range would have to be demonstrated to reproduce said patentable result. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) MPEP 2144.05(III)(A). The rejection of record demonstrates that these 
The primary preference, Rayner (US 2018/0272367 A1) used in the previous rejection includes all the claimed structured including the flexible bag (which Appellant claims it does not teach). Appellant states that a word search of the reference does not find the word “bag,” however, Rayner teaches a flexible lumen (51) (also known as a pouch or bag) for holding the material to be dispensed (Fig. 2a, 4B depicted flexible bag, Para. 19, 149, flexible bladder/bag). Further, Appellant states that Rayner only mentions thixotropic gel “in passing;” Appellant means to diminish the fact that whenever Rayner discloses the material to be dispensed, thixotropic gel is recited (See para. 60, 106, 154, 198, 205, 206) clearly showing the importance of this intended use for the device. At the same time as thixotropic gel is recited, Rayner also states the gel could have any desired viscosity as needed (See Para. 60). Rayner goes on to discuss that the pressure exerted on lumen/bag/divider/bladder is capable of adjustment as desired by the user, providing obviousness basis of adjustment to the claimed pressure range. Rayner teaching either teaching a pressurized gas cartridge (Fig. 2B), a pump for pressurizing to desired pressure (Fig. 4B), or simply injecting gas into (Fig. 2A). All three allow for the user to place a desired amount of pressure on the bag therein (Para. 188, 196, any certain pressure may be applied). Further, Rayner contemplates controlling the variables of dispensing to produce a desired spray, flow rate, and droplets (Para. 198, 226) including flexible bag volume is from about 65% to about 90% based on the total volume of said dispenser container (Para. 154, 65-90% fluid). Rayner by itself teaches that one having ordinary skill is capable of adjustment of gel viscosity, 

Modifying References Kim and Carlsson teach that the claimed ranges are not critical as they are commonly found in the dispensing art.
In response to Appellant's argument that Kim and Carlsson other features teach away from the claimed invention and the primary reference Rayner, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, to further substantiate that the claimed viscosity range is widely used in the dispensing art, Kim (US Patent No. 5,976,573) is introduced to show thixotropic gels within that range are implemented into dispensers (Kim: Col. 3, lines 45-46, Col. 4, lines 30-31, 39-41, water based thixotropic gel compositions with 400 to 1000 centipoises). Appellant argues that due to its different mode of dispensing i.e. no bag/piston pump, it teaches away to the primary reference. However, such a reading amounts to a piecemeal analysis of the combination, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both Rayner and Kim teach devices 
To further substantiate the claimed droplet size is found in the dispensing art, Carlsson (US Patent No. 6,547,770) is introduced to show the desired droplet size is reproduced in other dispensers for spray gel (Col. 3, lines 18-19, droplet size being 20 to 400 microns). Appellant argues that Carlsson does not teach dispensing a gel and a slightly higher pressure than that of the claimed range. First Carlsson teaches a bag in container dispenser for medical solutions (as depicted in Fig. 2), and secondly pressure within the container being 58 psi (8 over the claimed range). However it is widely understood that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Further, Carlsson does teach dispensing a medical gel with the claimed droplet size as stated in column 6, lines 60-67 similarly to the medical gel contemplated in Rayner (Para. 107). Thus, both Rayner and Carlsson teach devices dispensing a gels, with Carlsson providing more detail as to setting a desired droplet size used in spray dispensing. The argued differences and table as demonstrated by Appellant has attempted to show that the modifying references teach away from the claimed invention in certain ways, however, these conclusions only show slight deviations and fail to take into account the prior art as whole amounting to a picking and choosing of elements that could be interpreted as different. The Office believes whatever difference lie within these references do not amount to a non-analogous teaching since it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three references pertain to devices dispensing gel under pressure to eject a spray therefrom, with the primary reference already contemplating the adjustment of the device variables for producing a user desired spray pattern as recited above. 
Appellant argues improper hindsight, the claimed invention has been patented abroad, and affidavits demonstrate a nexus between the claimed ranges and commercial success 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection of record demonstrates that the claimed ranges have been implemented into prior art for dispensing gels.
Appellant presented evidence that varying pressure exerted on the material along with the viscosity produces said result, however such evidence appears to part of routine experimentation that a worker in the art would have found obvious given known thixotropic gels with the claimed viscosity and the ease of adjusting pressure of the propellant exerted thereon. Further, there is no structure within the device itself that 
Appellant’s evidence of commercial success does not adequately demonstrate a nexus between the said success and the claimed invention. In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007). Thixotropic gels in the claimed range are known in the art as presented in the previous rejection of record.
Appellant states “[i]t is Applicant's humble opinion that generally, patent prosecution in Europe requires a higher standard of patentability than in the US;” and because it has been patented aboard favorable consideration should be given in the US. Although foreign patent office decisions can be informative, they are in no way determinative of their status before the USPTO. Further, it is unclear what the final claim language was used and discussions had between the Appellant and those Offices, and as such said communications are formed in isolation of prosecution occurring before the USPTO.
For the above reasons, it is believed that the rejections should be sustained.

/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754       
                                                                                                                                                                                                 /ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.